Case 1:19-cv-02521-JBW-RER Document 21 Filed 09/13/19 Page 1 of 1 PagelD #: 262

THE RUSSELL coated

LAW GROUP, LL

 

 

CHARLES HORN

PARTNER

DIRECT TEL: 516.355.9694
DIRECT FAX: 516.355.9695
CHORN@RFRIEDMANLAW.COM

September 13, 2019

VIA ECF

Honorable Ramon E. Reyes, Jr., U.S.M.J.

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Chalamo Kaikovy y. Arihay Kaikoy, et al.
Docket No.: 19-CV-02521; File No.: L2805

Dear Judge Reyes:
This firm represents Defendants, Arihay Kaikov, Pacific 2340 Corp., Royal A&K Realty

Group Inc., A&E.R.E. Management Corp., NY Prime Holding LLC, and AG Realty Bronx Corp.
in the above-referenced matter.

We submit this letter application, with the consent and upon request of all parties, for a
sixty (60) day extension of all remaining discovery deadlines.

We thank the Court for its time and consideration.
Respectfully submitted,
THE RUSSELL FRIEDMAN LAW Group, LLP
By: /s/ Charles Horn

Charles Horn

CC; All counsel (via ECF)

3000 MARCUS AVENUE, SUITE 2E03, LAKE SUCCESS, NEW YORK 11042
T 516.355.9696 | F 516.355.9697 | RFRIEDMANLAWGROUP.COM
